Banke, Judge.
This is an action for a writ of possession and for past-due rent. The plaintiff appeals the denial of her motion for summary judgment, which is not directly appealable under Code Ann. § 6-701 (Ga. L. 1965, p. 18; 1968, pp. 1072,1073; 1975, pp. 757, 758; 1979, pp. 619, 620). Because the procedures for interlocutory appeal have not been followed, the appeal must accordingly be dismissed. See Johnston-Willis Hospital, Inc. v. Cain, 142 Ga. App. 305 (236 SE2d 374) (1977).

Appeal dismissed.


Deen, P. J., and Carley, J., concur.